DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leahy (US 2016/0367433 A1) (hereinafter – Leahy).

Regarding claim 1, Leahy discloses A method for causing relaxation of a muscle of a body of a person or an animal, the method comprising (Abstract and entire document):
applying a pressing treatment sequentially to successive different spots on a skin of the body covering a certain wider region on the skin (Para. [0084], “According to various embodiments of the methods, pressure is applied to one or more tissue, e.g., a first and/or second tissue, via one or more contact area, e.g., a first and/or second contact area, each of which are at a location on a subject's body. In some aspects, a location of one or more contact area, e.g., a first and/or second contact area, on a subject's body is determined based on a diagnosis of one or more ailments, such as tissue ailments, such as one or more muscle overuse conditions. Diagnosing a subject is described in greater detail below.” See also para. [0085]. There are multiple contact areas adjacent to each other, and the treatment is applied sequentially),
the pressing treatment comprising: causing the person or the animal to perform a physical exercise of expanding and contracting the muscle (Para. [0173], “In some embodiments, a portion of a subject's body is moved a plurality of times in a cycle, such as one or more times in a first direction and one or more times in a second direction.”);
pressing one or more spots on a skin of the body toward a muscle under the skin with a fingertip or with a tool while the physical exercise is being performed (Para. [0071], “Continued application of pressure via contact area 205 prevents the first tissue 201 from moving or from substantially moving. Also, as is depicted in FIG. 2C, while pressure is applied by the pressure applicator 204, the second tissue 202 may be moved, such as by inducing motion of one or more portions of a subject's body.” And Para. [0082], “Pressure may be applied in a direction which is perpendicular or substantially perpendicular to a surface of a subject's skin at a point or location at which the pressure is applied, such as a contact area.”); and
controlling the fingertip or the tool to press on the respective spots so that, even when an orientation or a position of the body changes with a movement of the muscle, an area of each of the pressed spots of the skin falls within a predetermined area range, a strength of a pressing force applied to each of the spots falls within a predetermined force range (FIGS. 2A-2C, para. [0071], “initial tissue manipulation position” and “Also, as is depicted in FIG. 2C, while pressure is applied by the pressure applicator 204, the second tissue 202 may be moved, such as by inducing motion of one or more portions of a subject's body. The second tissue 202 may be moved one or more times, in a direction 206 away from the contact area 205 and/or the first tissue 201.”, the tissue is pressed with applicator in a specific direction, even when the muscle moves. See also,  Para. [0059], “A first muscle that is moved relative to a second muscle may be moved a distance while the second muscle does not move.” And Para. [0082], “Contact areas, in some aspects, may have an area, e.g., an area on the surface of the skin of a subject, of between 1 mm2 and 10 cm2, such as between 5 mm2 and 5 cm2, such as between 5 mm2 and 1 cm2 or between 1 cm2 and 5 cm2, each range inclusive.” And Para. [0082], “Applying a pressure and/or exerting a force, such as an external force, as described further below, may be in an amount of, for example, 0.1 kg/cm2 to 50 kg/cm2, 0.1 kg/cm2 to 10 kg/cm2, 0.2 kg/cm2 to 5 kg/cm2, or 0.3 kg/cm2 to 3 kg/cm2.”),
wherein the area range is between approximately 2 cm2 and approximately 0.1 cm2 (Para. [0082], “Contact areas, in some aspects, may have an area, e.g., an area on the surface of the skin of a subject, of between 1 mm2 and 10 cm2, such as between 5 mm2 and 5 cm2, such as between 5 mm2 and 1 cm2 or between 1 cm2 and 5 cm2, each range inclusive.” And Para. [0082], “Applying a pressure and/or exerting a force, such as an external force, as described further below, may be in an amount of, for example, 0.1 kg/cm2 to 50 kg/cm2, 0.1 kg/cm2 to 10 kg/cm2, 0.2 kg/cm2 to 5 kg/cm2, or 0.3 kg/cm2 to 3 kg/cm2.”), and
the force range is between approximately 1 kgf and approximately 100 gf (Para. [0082], “Contact areas, in some aspects, may have an area, e.g., an area on the surface of the skin of a subject, of between 1 mm2 and 10 cm2, such as between 5 mm2 and 5 cm2, such as between 5 mm2 and 1 cm2 or between 1 cm2 and 5 cm2, each range inclusive.” And Para. [0082], “Applying a pressure and/or exerting a force, such as an external force, as described further below, may be in an amount of, for example, 0.1 kg/cm2 to 50 kg/cm2, 0.1 kg/cm2 to 10 kg/cm2, 0.2 kg/cm2 to 5 kg/cm2, or 0.3 kg/cm2 to 3 kg/cm2.”).
Regarding claim 2, Leahy discloses The method according to claim 1, wherein the force range is between approximately 700 gf and approximately 300 gf (Para. [0082], “Contact areas, in some aspects, may have an area, e.g., an area on the surface of the skin of a subject, of between 1 mm2 and 10 cm2, such as between 5 mm2 and 5 cm2, such as between 5 mm2 and 1 cm2 or between 1 cm2 and 5 cm2, each range inclusive.” And Para. [0082], “Applying a pressure and/or exerting a force, such as an external force, as described further below, may be in an amount of, for example, 0.1 kg/cm2 to 50 kg/cm2, 0.1 kg/cm2 to 10 kg/cm2, 0.2 kg/cm2 to 5 kg/cm2, or 0.3 kg/cm2 to 3 kg/cm2.”).
Regarding claim 3, Leahy discloses The method according to claim 1, wherein the force range is between approximately 500 gf and approximately 300 gf (Para. [0082], “Contact areas, in some aspects, may have an area, e.g., an area on the surface of the skin of a subject, of between 1 mm2 and 10 cm2, such as between 5 mm2 and 5 cm2, such as between 5 mm2 and 1 cm2 or between 1 cm2 and 5 cm2, each range inclusive.” And Para. [0082], “Applying a pressure and/or exerting a force, such as an external force, as described further below, may be in an amount of, for example, 0.1 kg/cm2 to 50 kg/cm2, 0.1 kg/cm2 to 10 kg/cm2, 0.2 kg/cm2 to 5 kg/cm2, or 0.3 kg/cm2 to 3 kg/cm2.”).
Regarding claim 4, Leahy discloses The method according to claim 1, wherein the area range is between approximately 1 cm2 and approximately 0.1 cm2 (Para. [0082], “Contact areas, in some aspects, may have an area, e.g., an area on the surface of the skin of a subject, of between 1 mm2 and 10 cm2, such as between 5 mm2 and 5 cm2, such as between 5 mm2 and 1 cm2 or between 1 cm2 and 5 cm2, each range inclusive.” And Para. [0082], “Applying a pressure and/or exerting a force, such as an external force, as described further below, may be in an amount of, for example, 0.1 kg/cm2 to 50 kg/cm2, 0.1 kg/cm2 to 10 kg/cm2, 0.2 kg/cm2 to 5 kg/cm2, or 0.3 kg/cm2 to 3 kg/cm2.”).
Regarding claim 5, Leahy discloses The method according to claim 4, wherein the force range is between approximately 700 gf and approximately 300 gf (Para. [0082], “Contact areas, in some aspects, may have an area, e.g., an area on the surface of the skin of a subject, of between 1 mm2 and 10 cm2, such as between 5 mm2 and 5 cm2, such as between 5 mm2 and 1 cm2 or between 1 cm2 and 5 cm2, each range inclusive.” And Para. [0082], “Applying a pressure and/or exerting a force, such as an external force, as described further below, may be in an amount of, for example, 0.1 kg/cm2 to 50 kg/cm2, 0.1 kg/cm2 to 10 kg/cm2, 0.2 kg/cm2 to 5 kg/cm2, or 0.3 kg/cm2 to 3 kg/cm2.”).
Regarding claim 6, Leahy discloses The method according to claim 4, wherein the force range is between approximately 500 gf and approximately 300 gf (Para. [0082], “Contact areas, in some aspects, may have an area, e.g., an area on the surface of the skin of a subject, of between 1 mm2 and 10 cm2, such as between 5 mm2 and 5 cm2, such as between 5 mm2 and 1 cm2 or between 1 cm2 and 5 cm2, each range inclusive.” And Para. [0082], “Applying a pressure and/or exerting a force, such as an external force, as described further below, may be in an amount of, for example, 0.1 kg/cm2 to 50 kg/cm2, 0.1 kg/cm2 to 10 kg/cm2, 0.2 kg/cm2 to 5 kg/cm2, or 0.3 kg/cm2 to 3 kg/cm2.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Leahy (US 2016/0367433 A1) (hereinafter – Leahy) in view of Pazan (US 9446288 B1) (hereinafter – Pazan).

Regarding claim 1, Leahy discloses The method according to claim 1, Leahy fails to explicitly disclose wherein the physical exercise involves expanding the muscle for approximately 2 seconds and contracting the muscle for approximately 2 seconds.
However, in the same field of endeavor, Pazan teaches wherein the physical exercise involves expanding the muscle for approximately 2 seconds and contracting the muscle for approximately 2 seconds (Col. 2 lines 25-48, “Performing an Active Isolated Stretch (AIS) of no longer than two seconds allows the target muscles to optimally lengthen without triggering the protective stretch reflex and subsequent reciprocal antagonistic muscle contraction as the isolated muscle achieves a state of relaxation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the relaxation method as taught by Leahy to include a specific timing as taught by Pazan in order to restore range of motion and flexibility (Col. 2 lines 25-48, “These stretches provide maximum benefit and can be accomplished without opposing tension or resulting trauma. Using a 2.0 second stretch has proven to be the key in avoiding reflexive contraction of the antagonistic muscle. Without activating muscle group contraction, restoration of full range of motion and flexibility can be successfully achieved.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791